Case 0:18-cv-61348-WPD Document 47 Entered on FLSD Docket 02/05/2019 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-61348-CIV-DIMITROULEAS/SNOW

  SUSAN GOLDSTEIN,

        Plaintiff,

  v.

  MSC CRUISES, S.A.,

        Defendant.
                                          /




       PLAINTIFF’S MOTION TO COMPEL A SECOND SHIPBOARD INSPECTION
Case 0:18-cv-61348-WPD Document 47 Entered on FLSD Docket 02/05/2019 Page 2 of 6



         Plaintiff, SUSAN GOLDSTEIN (“Plaintiff”), by and through undersigned counsel and
  pursuant to Fed.R.Civ.P. 37(a)(3)(B)(iv) hereby files this Motion to Compel Second Shipboard
  Inspection, and states:
     1. This is a personal injury case concerning a cruise ship passenger who, on February 3,
         2018, tripped and fell on carpet that had become deformed due to water that was leaking
         from the ceiling aboard Defendant’s cruise ship, the MSC Divina, and suffered severe
         injuries that included injuries to her foot and back.
     2. Plaintiff testified that she “kn[ew] that the carpet was a little ruffled[,]” apparently due
         to water having been soaked into it, see Excerpts of Plaintiff’s Deposition Transcript,
         attached hereto as Exhibit 1 (highlighting added). Plaintiff also testified that “[w]hen I
         fell I knew it was wet.” Id.
     3. On January 20th, 2019, Plaintiff’s counsel and her expert, Dr. Francisco De Caso Basalo,
         conducted a ship inspection aboard the ship at issue in this case, the MSC Divina. See
         Plaintiff’s Operative Notice of Ship Inspection, attached hereto as Exhibit 2.
     4. In Plaintiff’s Operative Notice of Ship Inspection, she specifically requested that
         Defendant “provide the subject area of the incident to be inspected in substantially the
         same condition as it was at the time of the incident.” See Id. at p. 1.
     5. However, as Plaintiff’s expert was in the elevator going to the inspection area on deck 12,
         he asked counsel for MSC, who was present at the time of the inspection, if it was
         possible to wet the area to “reproduce the conditions” (as they were at the time of the
         incident), but counsel for MSC replied that it was not possible. See Declaration of Dr.
         Francisco De Caso Basalo, attached hereto as Exhibit 3 at p. 1, ¶5.
     6. Plaintiff’s expert was not made aware that there would be such a limitation prior to the
         day of the ship inspection. See Id. at p. 2, ¶6.
     7. He was therefore not able to proceed with any testing of the carpet in the area in a wet
         state. Such testing would have included the level of water on a wet carpet being
         transported; as well as the absorbent or non-absorbent properties of the carpet when wet.
         See Id. at ¶7.
     8. However, Plaintiff’s expert did discover evidence that parts of the pipes that carried water
         throughout the corridor had corrosion that indicated that water had leaked from them at
         some point, and after looking above the ceiling, that sections of the ceiling above the
                                                  1
                                        Aronfeld Trial Lawyers
                                          www.Aronfeld.com
Case 0:18-cv-61348-WPD Document 47 Entered on FLSD Docket 02/05/2019 Page 3 of 6



         corridor had corrosion that indicated water had leaked through to the carpet below. See
         Dr. De Caso’s Declaration, Exhibit 3 at p. 2, ¶9; see also Photograph of Area Above
         Ceiling, attached hereto as Exhibit 4. Plaintiff’s expert also discovered during the ship
         inspection that there was a rag/towel in the plumbing unit in that panel next to Ms.
         Goldstein's cabin, which was evidence of improper maintenance. See Dr. De Caso’s
         Declaration, Exhibit 3 at p. 2, ¶10; see also Photograph of Plumbing Unit, attached hereto
         as Exhibit 5.
     9. As Plaintiff’s expert notes, “[d]epending on the level of water and saturation on the
         corridor carpet, that water can be potentially transported by passengers walking in the
         area. Thus, the conditions can be reproduced and be tested, as originally intended in the
         inspection.” See Dr. De Caso’s Declaration, Exhibit 3 at p. 2, ¶11.
     10. However, because he was prevented from completing his testing, since he was not
         allowed to test the conditions of the subject carpet in a wet state, Plaintiff’s expert was
         not able to obtain all the necessary data to complete his examinations and form his expert
         opinions. Id. at ¶8.
     11. Without seeking intervention from the Court, Defendant unilaterally limited the
         Plaintiff’s expert’s examination which has caused Plaintiff significant and undue
         financial hardship for the cost of an incomplete expert examination of the vessel.
         Resultingly, Plaintiff’s expert has not been able to formulate a complete expert evaluation
         with opinions on the Defendant’s liability for causing the subject incident.
                                           ARGUMENT
         Pursuant to Fed.R.Civ.P.37(a)(3)(B), a party can move to compel discovery when the
  opposing party fails to comply with discovery requests pursuant to Fed.R.Civ.P.34.
  Fed.R.Civ.P.26(b)(1) allows discovery of “any matter, not privileged, that is relevant to the claim
  or defense of any party.” The Court must limit the discovery otherwise where “the burden or
  expense of the proposed discovery outweighs its likely benefit, considering the needs of the case,
  the amount in controversy, the parties’ resources, the importance of the issues at stake in the
  action, and the importance of the discovery in resolving the issues.” Fed.R.Civ.P.26(b)(2)(C).
         It is Plaintiff’s burden to prove the area of her incident was unsafe as a result of
  Defendant’s negligence. A significant component of proving the Defendant’s liability is proven
  by an expert’s evaluation of the premises to determine, amongst other things, how the subject
                                                2
                                      Aronfeld Trial Lawyers
                                        www.Aronfeld.com
Case 0:18-cv-61348-WPD Document 47 Entered on FLSD Docket 02/05/2019 Page 4 of 6



  carpet reacts to wet conditions. However, Plaintiff’s expert’s evaluation of the area is currently
  incomplete due to Defendant’s arbitrary and unilateral tactic of limiting the conditions under
  which the subject carpet could be tested on the ship to dry conditions. As such, Plaintiff
  respectfully requests an order compelling Defendant to make the MSC Divina available to
  Plaintiff’s expert for a second inspection within a reasonable time following this Honorable
  Court’s ruling on the instant motion.
         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an Order
  compelling Defendant to allow Plaintiff to conduct a second shipboard inspection, as well as
  compelling Defendant to pay Plaintiff’s costs for conducting a second shipboard inspection,
  including the fees for Plaintiff’s expert to attend a second vessel inspection, and to award such
  further relief as the Court deems just or appropriate.
                                    RULE 7.1 CERTIFICATION
         Pursuant to S.D. Fla. L. R. 7.1(a)(3), counsel for Plaintiff certifies that he has conferred
  with counsel for Defendant in a good faith effort to resolve the issues raised in this motion, both
  by electronic emails exchanged between them, as well as by a telephonic conference on January
  24, 2019. Counsel for Plaintiff advised that
         the main issue we are concerned about is your office making an argument that our
         client lacks evidence of causation by claiming that there is no evidence that the
         carpet would have been a hazard even if it was wet. If you would like to avoid the
         expense of another ship inspection, I propose that your client agree not to make a
         causation challenge based on the carpet allegedly not being wet (or perhaps at
         least to agree that it is a matter for the jury to decide, and to at least agree not to
         make such a challenge to causation in a motion for summary judgment, directed
         verdict, motion for new trial/JNOV or any such similar motion or request to the
         Court. As I see it, it would not be fair to our client not to seek another ship
         inspection if your client intends to argue that she doesn't have evidence regarding
         the danger of the carpet when wet, if we are not allowed to do this testing. This
         seems like a reasonable compromise to me.

  Defendant has not agreed to Plaintiff’s proposed compromise, and the parties have been unable
  to resolve the issues raised in this motion.
                        SIGNATURE AND CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on February 5, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I ALSO CERTIFY that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the

                                                 3
                                       Aronfeld Trial Lawyers
                                         www.Aronfeld.com
Case 0:18-cv-61348-WPD Document 47 Entered on FLSD Docket 02/05/2019 Page 5 of 6



  attached Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
  who are not authorized to electronically receive Notices of Electronic Filing.

                                                              Respectfully submitted,
                                                              ARONFELD TRIAL LAWYERS
                                                              Attorneys for Plaintiff
                                                              3132 Ponce de Leon Blvd.
                                                              Coral Gables, Florida 33134
                                                              Tel:   (305) 441 - 0440
                                                              Fax: (305) 441 - 0198
                                                       By:     /s/Matthias M. Hayashi, Esq.
                                                               Spencer M. Aronfeld, Esq.
                                                               Florida Bar No.: 905161
                                                               Aronfeld@aronfeld.com
                                                               Matthias M. Hayashi, Esq.
                                                               Florida Bar No.: 0115973
                                                               MHayashi@Aronfeld.com




                                                4
                                      Aronfeld Trial Lawyers
                                        www.Aronfeld.com
Case 0:18-cv-61348-WPD Document 47 Entered on FLSD Docket 02/05/2019 Page 6 of 6



                                      SERVICE LIST

  Jeffrey Bradford Maltzman, Esq.
  Maltzman & Partners,
  PA 55 Miracle Mile
  Suite 300
  Coral Gables, FL
  33134 305-779-5665
  Fax: 305-779-5664
  Email: jeffreym@maltzmanpartners.com
  Attorney for Defendant

  Steve Holman, Esq.
  Maltzman & Partners,
  P.A. 55 Miracle Mile
  Suite 300
  Coral Gables, FL 33134
  305-779-5665
  Fax: 305-779-5664
  Email: steveh@maltzmanpartners.com
  Attorney for Defendant

  T. Alexander Devine, Esq.
  Maltzman & Partners, P.A.
  55 Miracle Mile
  Suite 300
  Coral Gables, FL
  33131 305-779-5665
  Fax: 305-374-9077
  Email: alexd@maltzmanpartners.com
  Attorney for Defendant




                                          5
                                Aronfeld Trial Lawyers
                                  www.Aronfeld.com
